Citation Nr: 1103977	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  04-12 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Deane, Counsel 




INTRODUCTION

The Veteran served on active duty from January 1967 to January 
1969.

These matters come before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  In an August 1999 decision, the Board denied entitlement to 
service connection for bilateral hearing loss based on the 
finding that there was insufficient evidence relating the 
Veteran's hearing loss to his active service, to include acoustic 
trauma.

2.  New evidence associated with the claims file since the August 
1999 denial, is cumulative or redundant, does not bear directly 
and substantially upon the specific matter under consideration, 
and is not so significant that it must be considered to fairly 
decide the merits of the claim for service connection for 
bilateral hearing loss.

3.  Evidence of record does not demonstrate that tinnitus was 
manifested during active service, was manifested within the first 
post-service year, or developed as a result of an established 
event, injury, or disease during active service, including 
claimed in-service noise exposure or acoustic trauma.


CONCLUSIONS OF LAW

1.  The August 1999 Board decision, which denied entitlement to 
service connection for bilateral hearing loss, is final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 
20.1100, 20.1104 (2010).


2.  As evidence received since the Board's August 1999 denial is 
not new and material, the criteria for reopening the Veteran's 
claim for service connection for bilateral hearing loss have not 
been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.156(a) (2001), 38 C.F.R. § 20.1105 (2010).

3.  Tinnitus was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  38 U.S.C.A. § 7261(b)(2).  In the 
event that a VA notice error occurs regarding the information or 
evidence necessary to substantiate a claim, VA bears the burden 
to show that the error was harmless.  However, the appellant 
bears the burden of showing harm when not notified whether the 
necessary information or evidence is expected to be obtained by 
VA or provided by the appellant.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The Federal Circuit has stated that notice cannot be cobbled 
together out of unrelated decisional and post-decisional 
documents, such as rating decisions and statements of the case.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 (Fed. Cir. 2006).  
However, after a notice deficiency has occurred, there are ways 
of showing that the purpose of VCAA notice was not frustrated.  
Two ways of showing this include: defects in notice were cured by 
actual knowledge on the part of the appellant and establishing 
that a reasonable person could be expected to understand what was 
still needed based on the notice provided.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, VA is required to look at the bases for the denial 
in the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, the notice letter provided to the Veteran by the RO 
in May 2004 included the criteria for reopening a previously 
denied claim, the criteria for establishing service connection, 
and information concerning why the claim of entitlement to 
service connection for bilateral hearing loss was previously 
denied.

However, to the extent that the RO did not clearly notify the 
Veteran of the criteria for reopening a previously denied claim, 
the Board finds any such error in notification to be harmless.  
Furthermore, to the extent it could be argued that there was a 
timing error with the May 2004 Kent notice letter for the new and 
material evidence claim, overall, the Veteran was afforded a 
meaningful opportunity to participate in the adjudication of his 
claim.  

The Board observes that during the pendency of that claim, the 
Veteran has been represented by an accredited representative, who 
is well aware of the requirements of the VCAA and the elements 
needed to substantiate the Veteran's claim, and such 
representative has submitted argument during the course of this 
appeal.  Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding 
that VCAA notice error was not prejudicial because the appellant 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his claim by way of the arguments made 
to the RO).  In addition, the Veteran's statements to the RO 
showed that he clearly had actual knowledge of what was required 
to reopen his previously denied claim.  A May 2002 statement from 
the Veteran shows that he understood the need to submit new and 
material evidence as well as the type of evidence he needed to 
provide.  A similar statement was received in February 2004.

As the record shows that the Veteran has actively participated in 
presenting arguments in support of his new and material evidence 
claim for service connection for bilateral hearing loss, and has 
in fact expressed his understanding of the information and 
evidence necessary to substantiate this issue, the Board 
concludes that any 38 U.S.C.A. § 5103(a)-complaint notice error 
in this case did not preclude him from effectively participating 
in the processing of his claim.

As for his claim for service connection for tinnitus, the VCAA 
duty to notify was satisfied by way of letters sent to the 
Veteran by the RO in May 2001 and May 2004 that fully addressed 
all notice elements.  The May 2001 letter was sent prior to the 
initial RO decision in this matter.  The letters informed him of 
what evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  With respect 
to the Dingess requirements, in June 2006, the RO provided the 
Veteran with notice of what type of information and evidence was 
needed to establish a disability rating, as well as notice of the 
type of evidence necessary to establish an effective date.  

In sum, the Board finds that the Veteran was notified and aware 
of the evidence needed to substantiate his claims and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, the Board finds that the 
notification requirements of the VCAA have been satisfied as to 
both timing and content in the matters on appeal.

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

A review of the claims file shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence necessary 
to substantiate his claims during the course of this appeal.  His 
service treatment records, service personnel records, and all 
relevant VA and private treatment records pertaining to his 
claims have been obtained and associated with his claims file.  
Further, the Veteran submitted written statements of his 
contentions.  

VA need not conduct an examination with respect to the claim of 
whether new and material evidence has been received to reopen 
previously denied claim of entitlement to service connection for 
bilateral hearing loss because the duty under 38 C.F.R. § 
3.159(c)(4) applies to a claim to reopen only if new and material 
evidence is presented or secured.  Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened).  See also Woehlaert 
v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA 
medical examination mooted upon Board's determination that 
claimant not entitled to reopening of claim, and conduct of VA 
medical examination, when claimant had not presented new and 
material evidence.)  Therefore, a remand for a VA examination is 
not warranted for this matter.  38 C.F.R. § 3.159(c)(4)(iii) 
(2010).

The Board also acknowledges that a VA medical examination was not 
provided with regard to the issue of entitlement to service 
connection for tinnitus, nor was a VA medical opinion obtained to 
determine the nature and etiology of his tinnitus complaints.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a veteran's claim for benefits, there are four factors for 
consideration: (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In deciding to remand the 
issue for a medical nexus opinion, the Board notes that the 
Federal Circuit, in a recent decision, upheld the determination 
that a VA medical examination is not required as a matter of 
course in virtually every veteran's disability case involving a 
nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) 
(distinguishing cases where only a conclusory generalized 
statement is provided by the veteran, in which case an 
examination may not be required).  

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered an 
event, injury or disease in service" is his own lay statements.  
Such evidence is insufficient to trigger VA's duty to provide an 
examination.  As discussed below, there is no evidence of a 
diagnosis of tinnitus until several decades post-service and no 
evidence linking this condition to active service.  The Court has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA is 
not obligated, pursuant to section 5103A(d), to provide an 
appellant with a medical nexus opinion.  Duenas v. Principi, 
18 Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the veteran's 
claim because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (holding that § 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the veteran 
suffered an event, injury, or disease in service," is required 
to trigger VA's duties pursuant to § 5103A(d.  Moreover, and of 
significant import, the Veteran's statements of in-service 
incurrence and continuity of symptomatology are found to lack 
credibility.  Thus, as there is no competent and credible 
evidence of tinnitus in service or for many years thereafter or 
acoustic trauma in service, there is no reasonable possibility 
that a medical opinion would aid in substantiating the Veteran's 
claim since it could not provide evidence of a past event.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Finally, the Board notes that VA treatment records as well as a 
VA examination report were added to the file without a waiver 
since the statement of the case (SOC) was issued in January 2004 
and both before as well as after the case was certified for 
appeal.  The Board has reviewed the additional evidence but finds 
that the records consist of evidence that is not pertinent to the 
claims currently on appeal or that is essentially cumulative and 
redundant of evidence previously considered by the RO.  Indeed, 
in requesting that VA obtain the outpatient treatment records, 
the Veteran specifically indicated that the records were germane 
to his claim for an increased rating for his psychiatric 
disability.  Similarly, the VA examination was conducted for the 
purpose of assessing his psychiatric disorder.  The Board 
therefore concludes that there is no prejudice in proceeding with 
consideration of this case without affording the RO an 
opportunity to issue a supplemental statement of the case (SSOC).

New and Material Evidence - Bilateral Hearing Loss

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  
When a veteran seeks to reopen a claim based on new evidence, VA 
must first determine whether the additional evidence is "new" 
and "material."  Smith v. West, 12 Vet. App. 312 (1999).

When a rating decision issued by the RO is affirmed by the Board, 
that determination is considered final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1104 (2010).  When a claimant 
requests that a claim be reopened after an appellate decision has 
been promulgated and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made and, if it is, as to whether it provides a basis for 
allowing the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
20.1105 (2010).

If VA determines that new and material evidence has been added to 
the record, the claim is reopened and VA must evaluate the merits 
of the veteran's claim in light of all the evidence, both new and 
old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  When making determinations as to 
whether new and material evidence has been presented, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992). 

The definition of new and material evidence contained in 38 
C.F.R. § 3.156(a) was revised, effective on August 29, 2001.  66 
Fed. Reg. 45,628 (2001); 38 C.F.R. § 3.156(a) (2010).  These 
changes are prospective, however, and only apply to claims filed 
on or after August 29, 2001.  As the Veteran's claim was filed in 
October 2000, these changes do not apply to the present case.

VA regulations effective prior to August 29, 2001, provided that 
under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."  New and material evidence 
means evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(prior to August 29, 2001).

The Veteran filed a claim for entitlement to service connection 
for hearing loss in September 1996.  In a March 1997 rating 
decision, the RO denied entitlement to service connection for 
hearing loss, as evidence did not show any treatment in service 
for hearing loss.  In an August 1999 decision, the Board affirmed 
the denial.  It was indicated that the record did not contain 
competent evidence demonstrating that the Veteran had a current 
disability due to hearing loss that was etiologically related to 
service.  It was further noted that there was no objective 
evidence of in-service exposure to acoustic trauma, and that the 
DD Form 214 indicated the Veteran served during active duty in 
the United States Army as a personnel specialist (an assignment 
not likely to involve exposure to persistently loud noise).  
Moreover, there were no references to hearing loss in the service 
treatment records or the reports from the first VA examination 
conducted after service in 1969.

As noted above, when a rating decision issued by the RO is 
affirmed by the Board, that determination is considered final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1104 (2010). 

The Veteran attempted to reopen his claim for service connection 
for bilateral hearing loss in October 2000.  This appeal arises 
from the RO's April 2002 denial to reopen the Veteran's claim of 
entitlement to service connection for bilateral hearing loss.

Evidence added to the claims file since the August 1999 denial 
includes statements from the Veteran, private treatment records, 
multiple letters from Veteran written home to family during 
active service, a May 2002 lay statement from his spouse, VA 
examination reports dated in May 2002, June 2003, October 2003, 
and April 2006, VA treatment records dated from 2001 to 2006, and 
a September 1998 newspaper article. 

In May 2002, the Veteran submitted letters he wrote home to 
family during active service which discussed noise exposure 
during service from aircraft, small arms fire, artillery, 
operating a machine gunner, mortar attacks, a large rocket attack 
in August 1968, and guard duty.  In a May 2002 lay statement, the 
Veteran's wife indicated that she had noticed his complaints of 
hearing loss since 1969. 

VA treatment notes dated from 2001 to 2004 listed assessments of 
sensorineural hearing loss. 

As an initial matter, the September 1998 newspaper article is not 
considered "new" and is duplicative of evidence previously 
considered by the Board in the August 1999 decision. 

None of the new evidence added to the record since the Board's 
August 1999 decision, either by itself or in the context of all 
the evidence, provides medical evidence reflecting that the 
Veteran is currently suffering from bilateral hearing loss that 
is related to disease or injury incurred in or aggravated during 
his active service or that was incurred within a year after his 
separation from service.  

Moreover, the additional new evidence is also considered 
cumulative and redundant, as evidence of a current diagnosis of 
bilateral hearing loss was already in the file at the time the 
last prior Board decision issued in August 1999.  Statements from 
the Veteran as well as his representative and spouse reflected 
continued assertions that the Veteran has current hearing loss 
that is related to in-service noise exposure as well as repeated 
descriptions of noise exposure during active service.  The Board 
notes that these assertions are, essentially, cumulative of such 
other assertions as were previously of record at the time the 
last prior Board decision issued in August 1999. 

Consequently, the Board concludes that the additional evidence 
does not constitute new and material evidence sufficient to 
reopen the claim for entitlement to service connection for 
bilateral hearing loss.  In addition, the new evidence of record 
does not bear directly and substantially upon the issue of 
whether the Veteran is entitled to service connection for 
bilateral hearing loss.  Additional new evidence by itself or in 
connection with other evidence is also not so significant that it 
must be considered in order to fairly decide the merits of the 
Veteran's claim. 

Based on the foregoing, the Board finds that the Veteran's claim 
for entitlement to service connection for bilateral hearing loss 
is not reopened.  Until the Veteran meets his threshold burden of 
submitting new and material evidence in order to reopen his 
claim, the benefit of the doubt doctrine does not apply.  Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to Service Connection - Tinnitus

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including other organic diseases of the nervous system, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

To establish service connection for tinnitus, the Veteran is not 
obliged to show that his tinnitus was present during active 
military service.  However, if there is insufficient evidence to 
establish that a claimed chronic disability was present during 
service, the evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  Godfrey v. 
Derwinski, 2 Vet. App. 352 (1992).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
treatment records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2010).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent medical 
evidence is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2010).

The Veteran seeks entitlement to service connection for tinnitus.  

The Veteran's DD Form 214 indicated that his military 
occupational specialty (MOS) was Pers Spec (Personnel 
Specialist).  Principal duties during his active duty included 
Basic Combat Training, Clerk, and Personnel Specialist.  
Additional service personnel records detailed that he 
participated in an unnamed battle campaign and was stationed in 
Vietnam from April 1968 to January 1969.

Service treatment records do not reflect any complaints, 
findings, or diagnosis of tinnitus.  Further, at the time of his 
service discharge examination in January 1969, the Veteran's ears 
were assessed as normal.  There were no findings pertaining to 
tinnitus.  Additionally, a March 1969 post-service VA examination 
report was negative for any complaints or findings of an ear 
disorder. 

Private treatment notes dated in February 1992 and April 1996 
detailed complaints of left ear pain as well as occasional ear 
symptoms and findings of injection of the external auditory 
canal.  The Veteran was advised to avoid pressure type touching 
over the ear.  There were no findings pertaining to tinnitus.  
The Board finds this of significance because one would think that 
the Veteran would have provided a complete history of his 
symptomatology during an examination for ear problems.  The fact 
that the Veteran made no mention of tinnitus, much less a history 
of tinnitus since service, weighs heavily against the appeal.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported by 
the Veteran).

In relation to an earlier claim for hearing loss, an October 1996 
VA examination report showed a complaint of constant ringing in 
the ears as well as bilateral tinnitus that began 25 years ago.  
The Veteran also indicated that hearing loss had been a problem 
since discharge and has progressively gotten worse.  He reported 
that his primary duties were as a movement specialist and 
asserted positive noise exposure in Vietnam, active combat, and 
left-handed firearm use.

In a May 1997 statement, the Veteran contended that he faced 
continual exposure to loud noises during service, including 
mortar attacks, 122 millimeter (mm) rocket attacks, sapper 
attacks that set off a bomb dump on Bien Hoa Air Base, artillery, 
and jet engine noise. 

In an April 1998 DRO hearing transcript, the Veteran complained 
of constant ringing in both ears and asserted that he was exposed 
to loud noises from aircraft, gunfire, and artillery during 
perimeter duty without hearing protection.  He also described 
bleeding from the ears and being knocked off his feet when an 
ammunition dump exploded at Bien Hoa Air Base on an unspecified 
date.  He further reported that he had been employed in the 
banking industry after service and had only fired a handgun once 
since discharge.  

In October 2000, the Veteran filed his claim for entitlement to 
service connection for tinnitus.  VA treatment notes dated in 
February 2001 showed complaints of tinnitus. 

In May 2002, the Veteran submitted letters he wrote home to 
family during active service which discussed noise exposure 
during service from aircraft, small arms fire, artillery, 
operating a machine gunner, mortar attacks, a large rocket attack 
in August 1968, and guard duty.  In a May 2002 lay statement, the 
Veteran's wife indicated that she had noticed his complaints of a 
constant ringing sound in his ears since 1969. 

As an initial matter, the Board notes that the post-service 
October 1996 VA audio examination results and February 2001 VA 
treatment record did reflect findings of tinnitus.  Shedden 
element (1) is therefore met.

Turning to Shedden element (2), the Board will separately address 
disease and injury.  Concerning in-service disease, a review of 
the Veteran's service treatment records reveals no evidence of 
tinnitus.  The Veteran's separation examination contained no 
notation of tinnitus symptoms.  Furthermore, the record does not 
reflect medical evidence showing any manifestations of tinnitus 
until 25 years post-service.    Accordingly, Shedden element (2) 
is not met with respect to disease.  

Although the Board has no reason to doubt that the Veteran, like 
millions of other veterans, may have been exposed to noise during 
service, this does not automatically mean that there was injury 
(i.e., acoustic trauma) caused thereby.  The Veteran and his 
representative have not pointed to any such statutory or 
regulatory presumption, and the Board is aware of none.  Thus, 
while not necessarily disagreeing that the Veteran was exposed to 
noise from gunfire, artillery, and aircraft, the Board rejects 
the notion that acoustic trauma and resulting ear damage should 
be conceded.  There is no objective evidence that the Veteran 
sustained any ear damage or injury in the performance of his 
duties, and there is no evidence of ear complaints in service or 
for decades thereafter.

In-service incurrence of injury is therefore not met as to 
tinnitus.  Accordingly, Shedden element (2) is not satisfied as 
this claim.  Consideration of the Veteran's claim could therefore 
stop here.  However, for the sake of being thorough, the Board 
will address Shedden element (3), evidence of a causal 
relationship between the claimed in-service disease or injury and 
the present disease or injury.

In this case, evidence of a diagnosis of tinnitus was first shown 
many years after separation from active service and cannot be 
presumed to have been incurred during service.  The Board also 
notes that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Significantly, the record also includes no competent medical 
opinion establishing a causal relationship between the post-
service diagnosis of tinnitus to any established event in 
service, including claimed in-service noise exposure, and the 
Veteran has not identified or even alluded to the existence of 
any such opinion.  

Evidence of record also includes statements from the Veteran and 
his spouse asserting continuity of tinnitus symptomatology since 
discharge as well as a nexus between his claimed tinnitus and in-
service noise exposure.  

The Board must analyze the credibility and probative value of the 
evidence, account for the evidence that it finds to be persuasive 
or unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  
	
The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007)).
	
Lay testimony is competent to establish the presence of 
observable symptomatology and may provide sufficient support for 
a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) ("[T]he Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.").
	
The Federal Circuit recently held in Colantonio v. Shinseki, 606 
F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 
1274, 1278 (2010) that the Board errs when it suggests that lay 
evidence can never be sufficient to satisfy the requirement of 38 
U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military 
service and a claimed condition. 
	
In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470; Charles v. Principi, 16 
Vet. App. 370, 374 (2002), ("ringing in the ears is capable of 
lay observation").  As noted above, he has indicated that he 
continued to experience tinnitus since service.  
	
However, the Board finds that the Veteran's reported history of 
continued symptomatology since active service, while competent, 
is nonetheless not credible.  Significantly, his reported history 
of continued symptoms since active service is inconsistent with 
the other evidence of record.  Indeed, his assertions of in-
service incurrence are inconsistent with the history he provided 
at the time of his service separation examination, during which 
time he did not complain of tinnitus or ringing in the ears.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether 
lay evidence is satisfactory, the Board may also properly 
consider internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on behalf 
of a veteran). 

	These statements are also inconsistent with post-service 
treatment records shortly after service, at which time the 
Veteran expressly reported no ear complaints in a March 1969 VA 
examination.  See also Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (statements made to physicians for purposes of diagnosis 
and treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive proper 
care).  Additionally, in this case, the Board also emphasizes the 
multi-year gap between discharge from active duty service (1969) 
and initial reported symptoms and diagnosis in 1996, over 25 
years after service separation, despite the fact that he sought 
treatment for other medical complaints.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the [V]eteran's health and 
medical treatment during and after military service, as evidence 
of whether a pre-existing condition was aggravated by military 
service").  Further, as noted, the fact that the Veteran made no 
reference to a history of tinnitus in 1992, when he was evaluated 
for ear pain, weighs heavily against his claim of having tinnitus 
since service.  The Board simply does not find the Veteran to be 
a credible historian.
	
	The Board also finds the statements from his wife to be 
incredible.  First, tinnitus is not a disease or disability that 
is capable of being identified by anyone other than the 
individual effected by the condition.  It is not a disability 
that can be objectively verified or observed.  The Veteran's wife 
cannot hear the Veteran's tinnitus.  Her statements are simply 
that she recalls the Veteran complaining of having ringing of the 
ears since discharge.  However, as discussed directly above, the 
Board does not find the Veteran's history of experiencing 
tinnitus since service to be credible.  It therefore stands to 
reason that the history provided by the Veteran's wife do not 
comport with the record.
	
Accordingly, the Board finds the statements of the Veteran and 
his spouse asserting in-service incurrence and continuity of 
symptomatology since service lack credibility and are without 
probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 
(1997) (the Board is entitled to discount the credibility of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); Pond v. West, 12 Vet. 
App. 341 (1999) (although Board must take into consideration a 
veteran's statements, it may consider whether self-interest may 
be a factor in making such statements). 
	
For the foregoing reasons, the claim for service connection for 
tinnitus must be denied.  In arriving at the decision to deny the 
claim, the Board has considered the applicability of the benefit-
of-the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

New and material evidence has not been received in order to 
reopen a claim of entitlement to service connection for bilateral 
hearing loss.

Entitlement to service connection for tinnitus is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


